Title: From James Madison to William Jones, 16 October 1813
From: Madison, James
To: Jones, William


Dear SirMontpelier Ocr. 16 1813
I have recd. yours of the 14th. It will be well to forward a Commission immediately to Mr. Morgan of N.O. who may be desired whether he accepts it or not, to send to Mr. Smith, the information needed from a Collector. Perhaps he may be able to furnish the like information relative to other districts of the State. I have not time to send by the present mail, the places of residence of the appted. Collectors. It is very possible that in some cases the places may not appear in the letters, some of which may be written by the applicants when at others, and some from friends only residing in other Counties. The Counties & subdivisions of the districts with the residences of the Candidates for Collectorships & Assessorships ought to be known in all cases, that when special reasons do not otherwise advise, the two officers should be taken from different ones.
I hope to be able to set out for Washington next week, & to have the pleasure of seeing you the 4th. day thereafter. Best respects & regards
J. Madison
